Exhibit 10.39

 

Execution Copy

 

SENIOR MANAGEMENT AGREEMENT

 

THIS SENIOR MANAGEMENT AGREEMENT (this “Agreement”) is made as of May 14, 2003,
by and among TSI Telecommunication Holdings, LLC, a Delaware limited liability
company (the “Company”), TSI Telecommunication Services, BV., a Netherlands
Limited Liability Company (“Employer”), and Eugene Bergen Henegouwen
(“Executive”).

 

The Company and Executive desire to enter into an agreement pursuant to which
Executive will purchase from the Company, and the Company will sell 270,270.27
of the Company’s Common Units (the “Common Units”). The Common Units acquired by
Executive pursuant to Section 1(a) of this Agreement are referred to herein as
“Carried Units”. Certain definitions are set forth in Section 9 of this
Agreement.

 

Certain provisions of this Agreement are intended for the benefit of, and will
be enforceable by GTCR Fund VII, L.P., a Delaware limited partnership (“GTCR
Fund VII”), GTCR Fund VII/A, L.P., a Delaware limited partnership (“GTCR Fund
VII/A”), GTCR Co-Invest, L.P., a Delaware limited partnership (“GTCR Co-Invest”,
together with GTCR Fund VII, GTCR Fund VII/A and any other investment fund
managed by GTCR Golder Rauner, L.L.C., each an “Investor” and collectively, the
“Investors”).

 

Employer desires to employ Executive on the terms and conditions set forth
herein, and Executive is willing to accept such employment on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

PROVISIONS RELATING TO CARRIED UNITS

 

1. Purchase and Sale of Carried Units.

 

(a) Upon execution of this Agreement, Executive will purchase, and the Company
will sell, 270,270.27 Common Units at a price of $0.0333 per unit. The Company
will deliver to Executive copies of the certificates representing such Common
Units, and Executive will deliver to the Company a cashier’s or certified check
or wire transfer of immediately available funds in an aggregate amount of
$9,000.00 as payment for such Common Units. Executive shall also execute and
deliver to the Company the Joinder Agreements (attached hereto as Exhibit C)
with respect to each of the LLC Agreement, the Securityholders Agreement, and
the Registration Agreement dated February 14, 2002, by and among the Company and
the other parties thereto.

 

(b) Until the occurrence of a Sale of the Company, any certificates evidencing
Carried Units shall be held by the Company for the benefit of Executive and the
other holder(s) of Carried Units. Upon the occurrence of a Sale of the Company,
the Company will return any



--------------------------------------------------------------------------------

such certificates for the Carried Units to the record holders thereof. Upon the
occurrence of a Public Offering, the Company will return to the record holders
thereof any certificates representing Vested Units.

 

(c) In connection with the purchase and sale of the Carried Units, Executive
represents and warrants to the Company that:

 

(i) The Carried Units to be acquired by Executive pursuant to this Agreement
will be acquired for Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the Carried Units will not be disposed of
in contravention of the Securities Act or any applicable state securities laws.

 

(ii) Executive is an executive officer of the Employer or a Subsidiary, is
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Carried Units.

 

(iii) Executive is able to bear the economic risk of her investment in the
Carried Units for an indefinite period of time because the Carried Units have
not been registered under the Securities Act and, therefore, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

 

(iv) Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Carried Units and has had
full access to such other information concerning the Company as she has
requested.

 

(v) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Executive is a party or any judgment, order or decree to which Executive
is subject.

 

(vi) Executive is a resident of the Netherlands.

 

(d) As an inducement to the Company to issue the Carried Units to Executive, and
as a condition thereto, Executive acknowledges and agrees that neither the
issuance of the Carried Units to Executive nor any provision contained herein
shall entitle Executive to remain in the employment of the Company, Employer or
their respective Subsidiaries or affect the right of the Company, Employer or
their respective Subsidiaries to terminate Executive’s employment at any time
for any reason.

 

(e) Concurrently with the execution of this Agreement, Executive shall execute
in blank ten security transfer powers in the form of Exhibit B attached hereto
(the “Security Powers”) with respect to the Carried Units and shall deliver such
Security Powers to the Company. The Security Powers shall authorize the Company
to assign, transfer and deliver the Carried Units to the appropriate acquiror
thereof pursuant to Section 3 below and Section 6 of the Securityholders
Agreement and under no other circumstances.

 

2



--------------------------------------------------------------------------------

(f) Executive is neither a party to, nor bound by, any other employment
agreement, consulting agreement, noncompete agreement, nonsolicitation agreement
or confidentiality agreement.

 

2. Vesting of Carried Units.

 

(a) The Carried Units shall be subject to vesting in the manner specified in
this Section 2. Except as otherwise provided in Section 2(b) below, 5% of the
Carried Units will become vested on each Quarter Date such that on May 14, 2008
the Carried Units will be 100% vested, in each case, however, if and only if as
of each such Quarter Date Executive has been continuously employed by the
Company, Employer or any of their respective Subsidiaries from the date of this
Agreement through and including such Quarter Date.

 

(b) Upon the occurrence of a Sale of the Company, all Carried Units that have
not yet become vested shall become vested at the time of such event, if as of
the date of such event Executive is still employed by the Company, Employer or
any of their respective Subsidiaries. Carried Units that have become vested are
referred to herein as “Vested Units.” All Carried Units that have not vested are
referred to herein as “Unvested Units.”

 

3. Repurchase Option.

 

(a) In the event Executive ceases to be employed by the Company, Employer or
their respective Subsidiaries for any reason (the “Separation”), the Carried
Units (whether held by Executive or one or more of Executive’s transferees,
other than the Company and the Investors) will be subject to repurchase, in each
case by the Company and the Investors pursuant to the terms and conditions set
forth in this Section 3 (the “Repurchase Option”). The Company may assign its
repurchase rights set forth in this Section 3 to any Person; provided that the
Company may not assign to any Person its right to pay any portion of the
Repurchase Price for Carried Units repurchased hereunder in the form of Class A
Preferred, as set forth in Section 3(e).

 

(b) In the event of a Separation: (i) the purchase price for each Unvested Unit
will be the lesser of (A) Executive’s Original Cost for such Unit and (B) the
Fair Market Value of such Unit as of the date of Separation; and (ii) the
purchase price for each Vested Unit will be the Fair Market Value of such unit
as of the date of the Separation.

 

(c) The Board may elect to purchase all or any portion of the Unvested Units or
the Vested Units by delivering written notice (the “Repurchase Notice”) to the
holder or holders of the Carried Units within one year after the Separation. The
Repurchase Notice will set forth the number of Unvested Units and Vested Units
to be acquired from each holder, the aggregate consideration to be paid for such
units and the time and place for the closing of the transaction. The number of
Carried Units to be repurchased by the Company shall first be satisfied to the
extent possible from the Carried Units held by Executive at the time of delivery
of the Repurchase Notice. If the number of Carried Units then held by Executive
is less than the total number of Carried Units which the Company has elected to
purchase, the Company shall purchase the remaining Carried Units elected to be
purchased from the other holder(s) of Carried Units under this Agreement, pro
rata according to the number of Carried Units held by such

 

3



--------------------------------------------------------------------------------

other holder(s) at the time of delivery of such Repurchase Notice (determined as
nearly as practicable to the nearest unit). The number of Unvested Units and
Vested Units to be repurchased hereunder will be allocated among Executive and
the other holders of Carried Units (if any) pro rata according to the number of
Carried Units to be purchased from such Person.

 

(d) If for any reason the Company does not elect to purchase all of the Carried
Units pursuant to the Repurchase Option, the Investors shall be entitled to
exercise the Repurchase Option for all or any portion of the Carried Units the
Company has not elected to purchase (the “Available Units”). As soon as
practicable after the Company has determined that there will be Available Units,
but in any event within ten months after the Separation, the Company shall give
written notice (the “Option Notice”) to the Investors setting forth the number
of Available Units and the purchase price for the Available Units. The Investors
may elect to purchase any or all of the Available Units by giving written notice
to the Company within one month after the Option Notice has been given by the
Company. If the Investors elect to purchase an aggregate number greater than the
number of Available Units, the Available Units shall be allocated among the
Investors based upon the number of Common Units owned by each Investor. As soon
as practicable, and in any event within ten days after the expiration of the
one-month period set forth above, the Company shall notify each holder of
Carried Units as to the number of units being purchased from such holder by the
Investors (the “Supplemental Repurchase Notice”). At the time the Company
delivers the Supplemental Repurchase Notice to the holder(s) of Carried Units,
the Company shall also deliver written notice to each Investor setting forth the
number of units such Investor is entitled to purchase, the aggregate purchase
price and the time and place of the closing of the transaction. The number of
Unvested Units and Vested Units to be repurchased hereunder shall be allocated
among the Company and the Investors pro rata according to the number of Carried
Units to be purchased by each of them.

 

(e) The closing of the purchase of the Carried Units pursuant to the Repurchase
Option shall take place on the date designated by the Company in the Repurchase
Notice or Supplemental Repurchase Notice, which date shall not be more than one
month nor less than five days after the delivery of the later of either such
notice to be delivered. The Company will pay for the Carried Units to be
purchased by it pursuant to the Repurchase Option by first offsetting amounts
outstanding under any bona fide debts owed by Executive to the Company and will
pay the remainder of the purchase price by, at its option, (A) a check or wire
transfer of funds, (B) issuing in exchange for such securities a number of the
Company’s Class A Preferred (having the rights and preferences set forth in the
LLC Agreement) equal to (x) the aggregate portion of the repurchase price for
such Carried Units to be paid by the issuance of Class A Preferred divided by
(y) 1,000, and for purposes of the LLC Agreement each such Class A Preferred
unit shall as of its issuance be deemed to have Capital Contributions (as
defined in the LLC Agreement) made with respect to such Class A Preferred unit
equal to $1,000, or (C) any combination of (A) and (B) as the Board may elect in
its discretion. Each Investor will pay for the Carried Units purchased by it by
a check or wire transfer of funds. The Company and the Investors will be
entitled to receive customary representations and warranties from the sellers
regarding such sale and to require that all sellers’ signatures be guaranteed.

 

By way of example only for the purpose of clarifying the mechanics of Section
3(e)(B), if the Company intends to repurchase 45,045 Carried Units by issuance
of Class A Preferred and the aggregate repurchase price determined in accordance
with this Section 3 is

 

4



--------------------------------------------------------------------------------

$1,500, then the Company would issue to Executive 1.5 units of Class A Preferred
and for purposes of the LLC Agreement the whole unit of Class A Preferred issued
to Executive would as of its issuance be deemed to have Capital Contributions
made for such Class A Preferred of $1,000 and the Capital Contributions made for
the one-half unit of Class A Preferred would be $500.

 

(f) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Carried Units by the Company pursuant to the Repurchase Option
shall be subject to applicable restrictions contained in the Delaware Limited
Liability Company Act, the Delaware General Corporation Law or such other
governing corporate law, and in the Company’s and its Subsidiaries’ debt and
equity financing agreements. If any such restrictions prohibit (i) the
repurchase of Carried Units hereunder which the Company is otherwise entitled to
make or (ii) dividends or other transfers of funds from one or more Subsidiaries
to the Company to enable such repurchases, then the Company may make such
repurchases as soon as it is permitted to make repurchases or receive funds from
Subsidiaries under such restrictions.

 

(g) Notwithstanding anything to the contrary contained in this Agreement, if the
Fair Market Value of the Carried Units is finally determined to be an amount at
least 10% greater than the per unit repurchase price for such Carried Units in
the Repurchase Notice or in the Supplemental Repurchase Notice, each of the
Company and the Investors shall have the right to revoke its exercise of the
Repurchase Option for all or any portion of the Carried Units elected to be
repurchased by it by delivering notice of such revocation in writing to the
holders of Carried Units during the thirty-day period beginning on the date that
the Company and/or the Investors are given written notice that the Fair Market
Value of Carried Units was finally determined to be an amount at least 10%
greater than the per unit repurchase price for Carried Units set forth in the
Repurchase Notice or in the Supplemental Repurchase Notice.

 

(h) The provisions of this Section 3 shall terminate with respect to Vested
Units upon the first to occur of the consummation of a Public Offering and the
consummation of a Sale of the Company.

 

4. Restrictions on Transfer of Carried Units.

 

(a) Transfer of Carried Units. The holders of Carried Units shall not Transfer
any interest in any Carried Units, except pursuant to (i) the provisions of
Section 3 hereof, (ii) the provisions of Section 3 of the Securityholders
Agreement (a “Participating Sale”), (iii) an “Approved Sale” (as defined in
Section 6 of the Securityholders Agreement), or (iv) the provisions of Section
4(b) below.

 

(b) Certain Permitted Transfers. The restrictions in this Section 4 will not
apply with respect to any Transfer of Carried Units made (i) pursuant to
applicable laws of descent and distribution or to such Person’s legal guardian
in the case of any mental incapacity or among such Person’s Family Group, or
(ii) at such time as the Investors sell Common Units in a Public Sale, but in
the case of this clause (ii) only an amount of units (the “Transfer Amount”)
equal to the lesser of (A) the number of Vested Units owned by Executive and (B)
the number of Common Units owned by Executive multiplied by a fraction (the
“Transfer Fraction”), the numerator of which is the number of Common Units sold
by the Investors in such Public Sale

 

5



--------------------------------------------------------------------------------

and the denominator of which is the total number of Common Units held by the
Investors prior to the Public Sale; provided that, if at the time of a Public
Sale of units by the Investors, Executive chooses not to Transfer the Transfer
Amount, Executive shall retain the right to Transfer an amount of Common Units
at a future date equal to the lesser of (x) the number of Vested Units owned by
Executive at such future date and (y) the number of Common Units owned by
Executive at such future date multiplied by the Transfer Fraction; provided
further that the restrictions contained in this Section 4 will continue to be
applicable to the Carried Units after any Transfer of the type referred to in
clause (i) above and the transferees of such Carried Units must agree in writing
to be bound by the provisions of this Agreement. Any transferee of Carried Units
pursuant to a Transfer in accordance with the provisions of this Section 4(b)(i)
is herein referred to as a “Permitted Transferee.” Upon the Transfer of Carried
Units pursuant to this Section 4(b), the transferring holder of Carried Units
will deliver a written notice (a “Transfer Notice”) to the Company. In the case
of a Transfer pursuant to clause (i) hereof, the Transfer Notice will disclose
in reasonable detail the identity of the Permitted Transferee(s).

 

(c) Termination of Restrictions. The restrictions set forth in this Section 4
will continue with respect to each unit of Carried Units until the earlier of
(i) the date on which such Carried Units have been transferred in a Public Sale
permitted by this Section 4, or (ii) the consummation of an Approved Sale.

 

5. Additional Restrictions on Transfer of Carried Units.

 

(a) Legend. The certificates representing the Carried Units will bear a legend
in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF MAY
14, 2003, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A SENIOR MANAGEMENT AGREEMENT BETWEEN THE COMPANY
AND AN EXECUTIVE OF THE COMPANY DATED AS OF MAY 14, 2003. A COPY OF SUCH
AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.”

 

(b) Opinion of Counsel. No holder of Carried Units may Transfer any Carried
Units (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Company a written notice
describing in reasonable detail the proposed Transfer, together with an opinion
of counsel (reasonably acceptable in form and substance to the Company) that
neither registration nor qualification under the Securities Act and applicable
state securities laws is required in connection with such transfer. In addition,
if the holder of the Carried Units delivers to the Company an opinion of counsel
that no subsequent Transfer of such

 

6



--------------------------------------------------------------------------------

Carried Units shall require registration under the Securities Act, the Company
shall promptly upon such contemplated Transfer deliver new certificates for such
Carried Units which do not bear the Securities Act portion of the legend set
forth in Section 5(a). If the Company is not required to deliver new
certificates for such Carried Units not bearing such legend, the holder thereof
shall not Transfer the same until the prospective transferee has confirmed to
the Company in writing its agreement to be bound by the conditions contained in
this Section 5.

 

PROVISIONS RELATING TO EMPLOYMENT

 

6. Employment. Employer agrees to employ Executive and Executive accepts such
employment for the period beginning as of the date hereof and ending upon her
separation pursuant to Section 6(c) hereof (the “Employment Period”).

 

(a) Position and Duties.

 

(i) During the Employment Period, Executive shall serve as the Managing Director
of Employer and its Subsidiaries and shall have the normal duties,
responsibilities and authority implied by such position, subject to the power of
the Chief Executive Officer and the Board to expand or limit such duties,
responsibilities and authority and to override actions of Executive.

 

(ii) Executive shall report to the Chief Executive Officer and/or the President
of Employer and Executive shall devote her best efforts and her full business
time and attention to the business and affairs of the Company, Employer and
their Subsidiaries.

 

(b) Salary, Bonus and Benefits. During the Employment Period, Employer will pay
Executive a base salary (the “Annual Base Salary”) of Euro 225,000 per annum,
subject to any increases as determined by the Board based upon the Company’s
achievements of budgetary and other objectives set by the Board. For any fiscal
year, Executive shall be eligible for an annual bonus of up to 50% of the
Executive’s then applicable Annual Base Salary based upon the achievement by the
Company, Employer and their Subsidiaries of budgetary and other objectives set
by the Board; provided that with respect to the first year for which Executive
is eligible for a bonus, such bonus shall be paid on a pro rata basis based upon
that portion of the year that remained after the date of this Agreement. In
addition, during the Employment Period, Executive will be entitled to such other
benefits approved by the Board and made available to the senior management of
the Company, Employer and their Subsidiaries.

 

(c) Separation. The Employment Period will continue until Executive’s
resignation, disability (as determined by the Board in its good faith judgment)
or death or until the Employer decides to terminate Executive’s employment with
or without Cause. If Executive’s employment is terminated by Employer without
Cause, during the six-month period commencing on the date of termination (the
“Initial Severance Period”), Employer shall pay to Executive each month during
the Initial Severance Period an aggregate amount equal to  1/12th of her Annual
Base Salary in effect as of the end of the Employment Period, payable in equal
installments on the Employer’s regular salary payment dates. Employer may (in
its sole discretion) elect to extend the Initial Severance Period for up to
three additional six-month

 

7



--------------------------------------------------------------------------------

periods (each an “Additional Severance Period”) by providing Executive written
notice of such extension no less than 60 days prior to the last day of the
Initial Severance Period or the then effective Additional Severance Period and
paying Executive during each month of any such Additional Severance Period an
additional amount equal to  1/12th of her Annual Base Salary, payable in equal
installments on the Employer’s regular salary payment dates. (The Initial
Severance Period and all applicable Additional Severance Periods are
collectively referred to herein as the “Severance Period”). The amounts payable
pursuant to this Section 6(c) shall be reduced by the amount of any compensation
Executive earns or receives with respect to any other employment during the
period in which she is receiving severance. Upon request from time to time,
Executive shall furnish Employer with a true and complete certificate specifying
any such compensation earned or received by him while receiving any severance
payments from Employer.

 

7. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data obtained by him during the course of her
performance under this Agreement concerning the business and affairs of the
Company, Employer and their respective Subsidiaries and Affiliates are the
property of the Company, Employer or such Subsidiaries and Affiliates, including
information concerning acquisition opportunities in or reasonably related to the
Company’s and Employer’s and their respective Subsidiaries’ business or industry
of which Executive becomes aware during the Employment Period. Therefore,
Executive agrees that she will not disclose to any unauthorized Person or use
for her own account any of such information, observations or data without the
Board’s prior written consent, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive’s acts or omissions to act. Executive agrees to deliver
to the Company at a Separation, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company, Employer and their
respective Subsidiaries and Affiliates (including, without limitation, all
acquisition prospects, lists and contact information) which she may then possess
or have under her control.

 

(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s, Employer’s or any of their
respective Subsidiaries’ or Affiliates’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Executive
(either solely or jointly with others) while employed by the Company, Employer
or any of their respective Subsidiaries or Affiliates (including any of the
foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to the Company, Employer or such Subsidiary or Affiliate and
Executive hereby assigns, and agrees to assign, all of the above Work Product to
the Company, Employer or to such Subsidiary or Affiliate. Any copyrightable work
prepared in whole or in part by Executive in the course of her work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company, Employer or such Subsidiary or Affiliate shall
own all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” Executive hereby assigns and agrees to assign

 

8



--------------------------------------------------------------------------------

to the Company, Employer or such Subsidiary or Affiliate all right, title, and
interest, including without limitation, copyright in and to such copyrightable
work. Executive shall promptly disclose such Work Product and copyrightable work
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s,
Employer’s or such Subsidiary’s or Affiliate’s ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).

 

(c) Third Party Information. Executive understands that the Company, Employer
and their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s, Employer’s and their respective Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 7(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of the Company, Employer
or their respective Subsidiaries or Affiliates who need to know such information
in connection with their work for the Company, Employer or their respective
Subsidiaries or Affiliates) or use, except in connection with her work for the
Company, Employer or their respective Subsidiaries or Affiliates, Third Party
Information unless expressly authorized by a member of the Board in writing.

 

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company, Employer or any of their respective Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or Person.
Executive will use in the performance of her duties only information which is
(i) generally known and used by Persons with training and experience comparable
to Executive’s and that is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) is otherwise provided or developed
by the Company, Employer or any of their respective Subsidiaries or Affiliates
or (iii) in the case of materials, property or information belonging to any
former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.

 

8. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of her employment with Employer she will become familiar with the Company’s,
Employer’s and their respective Subsidiaries’ trade secrets and with other
confidential information concerning the Company, Employer and such Subsidiaries
and that her services will be of special, unique and extraordinary value to the
Company and Employer and such Subsidiaries. Therefore, Executive agrees that:

 

(a) Noncompetition. During the Employment Period and (i) in the event of a
termination of Executive’s employment by Employer without Cause, the Severance
Period or (ii) in the event of a termination of Executive’s employment for any
other reason, for a period of two years thereafter (collectively, the
“Noncompete Period”), she shall not, anywhere in the world,

 

9



--------------------------------------------------------------------------------

directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in any business relating to the
provision of interoperability solutions, clearing and settlement services,
software and network services and related services to telecommunications
companies and other third parties that compete with the businesses of the
Company, Employer or their respective Subsidiaries or any business in which the
Company, Employer or any of their respective Subsidiaries has entertained
discussions or has requested and received information relating to the
acquisition of such business by the Company, Employer or their respective
Subsidiaries prior to the Separation; provided, however, that the Executive may
own up to 1% of any class of an issuer’s publicly traded securities.

 

(b) Nonsolicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company, Employer or their respective Subsidiaries to leave the
employ of the Company, Employer or such Subsidiary, or in any way interfere with
the relationship between the Company, Employer and any of their respective
Subsidiaries and any employee thereof, (ii) hire any person who was an employee
of the Company, Employer or any of their respective Subsidiaries within one year
prior to the time such employee was hired by Executive, (iii) induce or attempt
to induce any customer, supplier, licensee or other business relation of the
Company, Employer or any of their respective Subsidiaries to cease doing
business with the Company, Employer or such Subsidiary or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company and any Subsidiary or (iv) directly or indirectly
acquire or attempt to acquire an interest in any business relating to the
business of the Company, Employer or any of their respective Subsidiaries and
with which the Company, Employer and any of their respective Subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company, Employer or any of their
respective Subsidiaries in the two-year period immediately preceding a
Separation.

 

(c) Enforcement. If, at the time of enforcement of Section 7 or this Section 8,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, Employer, their respective Subsidiaries or Affiliates or
their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).

 

(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 8 are in consideration of: (i) employment with the Employer, (ii)
the issuance of the Carried Units by the Company and (iii) additional good and
valuable consideration as set forth in this Agreement. In addition, Executive
agrees and acknowledges that the restrictions contained in Section 7 and this
Section 8 do not preclude Executive from

 

10



--------------------------------------------------------------------------------

earning a livelihood, nor do they unreasonably impose limitations on Executive’s
ability to earn a living. In addition, Executive acknowledges (i) that the
business of the Company, Employer and their respective Subsidiaries will be
international in scope and without geographical limitation, (ii) notwithstanding
the state of incorporation or principal office of the Company, Employer or any
of their respective Subsidiaries, or any of their respective executives or
employees (including the Executive), it is expected that the Company and
Employer will have business activities and have valuable business relationships
within its industry throughout the world, and (iii) as part of her
responsibilities, Executive will be traveling in furtherance of Employer’s
business and its relationships. Executive agrees and acknowledges that the
potential harm to the Company and Employer and their respective Subsidiaries of
the non-enforcement of Section 7 and this Section 8 outweighs any potential harm
to Executive of its enforcement by injunction or otherwise. Executive
acknowledges that she has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
in full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of the Company and Employer now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

 

GENERAL PROVISIONS

 

9. Definitions.

 

“Affiliate” means, (i) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (ii) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor.

 

“Board” means the Board of Managers of the Company.

 

“Class A Preferred” means the Class A Preferred Units as defined in the LLC
Agreement.

 

“Carried Units” will continue to be Carried Units in the hands of any holder
other than Executive (except for the Company and the Investors and except for
transferees in a Public Sale), and except as otherwise provided herein, each
such other holder of Carried Units will succeed to all rights and obligations
attributable to Executive as a holder of Carried Units hereunder. Carried Units
will also include equity of the Company (or a corporate successor to the
Company) issued with respect to Carried Units (i) by way of a unit split, unit
dividend, conversion, or other recapitalization (excluding any Class A Preferred
issued herein) or (ii) by way of reorganization or recapitalization of the
Company in connection with the incorporation of a corporate successor prior to a
Public Offering. Notwithstanding the foregoing, all Unvested Units shall remain
Unvested Units after any Transfer thereof.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company, Employer or any of their respective
Subsidiaries or any of their

 

11



--------------------------------------------------------------------------------

customers or suppliers, (ii) conduct tending to bring the Company, Employer or
any of their respective Subsidiaries into substantial public disgrace or
disrepute, (iii) substantial and repeated failure to perform duties of the
office held by Executive as reasonably directed by the Board, (iv) gross
negligence or willful misconduct with respect to the Company, Employer or any of
their respective Subsidiaries or (v) any breach of Sections 6(a)(ii), 7 or 8 of
this Agreement.

 

“Fair Market Value” of Carried Units means the average of the closing prices of
the sales of such Carried Units on all securities exchanges on which such
Carried Units may at the time be listed, or, if there have been no sales on any
such exchange on any day, the average of the highest bid and lowest asked prices
on all such exchanges at the end of such day, or, if on any day such Carried
Units is not so listed, the average of the representative bid and asked prices
quoted in the NASDAQ System as of 4:00 P.M., New York time, or, if on any day
such Carried Units are not quoted in the NASDAQ System, the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the National Quotation Bureau Incorporated, or any similar
successor organization, in each such case averaged over a period of 21 days
consisting of the day as of which the Fair Market Value is being determined and
the 20 consecutive business days prior to such day. If at any time such Carried
Units are not listed on any securities exchange or quoted in the NASDAQ System
or the over-the-counter market, the Fair Market Value will be the fair value of
such Carried Units as determined in good faith by the Board. If Executive
reasonably disagrees with such determination, Executive shall deliver to the
Board a written notice of objection within ten days after delivery of a
Repurchase Notice (or if no Repurchase Notice is delivered, then within ten days
after delivery of the Supplemental Repurchase Notice). Upon receipt of
Executive’s written notice of objection, the Board and Executive will negotiate
in good faith to agree on such Fair Market Value. If such agreement is not
reached within 30 days after the delivery of the Repurchase Notice (or if no
Repurchase Notice is delivered, then within 30 days after the delivery of the
Supplemental Repurchase Notice), Fair Market Value shall be determined by an
appraiser jointly selected by the Board and Executive, which appraiser shall
submit to the Board and Executive a report within 30 days of its engagement
setting forth such determination. If the parties are unable to agree on an
appraiser within 45 days after delivery of the Repurchase Notice or the
Supplemental Repurchase Notice, within seven days, each party shall submit the
names of four nationally recognized firms that are engaged in the business of
valuing non-public securities, and each party shall be entitled to strike two
names from the other party’s list of firms, and the appraiser shall be selected
by lot from the remaining four firms. The expenses of such appraiser shall be
borne by Executive unless the appraiser’s valuation is more than 10% greater
than the amount determined by the Board, in which case, the expenses of the
appraiser shall be borne by the Company. The determination of such appraiser as
to Fair Market Value shall be final and binding upon all parties.

 

“Family Group” means, with respect to a Person who is an individual, such
Person’s spouse and descendants (whether natural or adopted), and any trust,
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such Person or such Person’s spouse and/or
descendants that is and remains solely for the benefit of such Person and/or
such Person’s spouse and/or descendants and any retirement plan for such Person.

 

12



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company, as
amended from time to time pursuant to its terms.

 

“Original Cost” means, with respect to each Common Unit purchased hereunder,
$0.0333 (as proportionately adjusted for all subsequent unit splits, unit
dividends and other recapitalizations).

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of equity securities of the Company or a corporate
successor to the Company.

 

“Public Sale” means (i) any sale pursuant to a registered public offering under
the Securities Act or (ii) any sale to the public pursuant to Rule 144
promulgated under the Securities Act effected through a broker, dealer or market
maker (other than pursuant to Rule 144(k) prior to a Public Offering).

 

“Quarter Date” means February, May, August and November of each year beginning
on August 14, 2003 and ending on February 14, 2008.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons other than the Investors or
their Affiliates in the aggregate acquire(s) (i) equity securities of the
Company possessing the voting power (other than voting rights accruing only in
the event of a default, breach or event of noncompliance) to elect a majority of
the Company’s board of managers (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s equity,
securityholder or voting agreement, proxy, power of attorney or otherwise) or
(ii) all or substantially all of the Company’s assets determined on a
consolidated basis; provided that a Public Offering shall not constitute a Sale
of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securityholders Agreement” means the Securityholders Agreement of even date
herewith among the Company and certain of its securityholders, as amended from
time to time pursuant to its terms.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other

 

13



--------------------------------------------------------------------------------

Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association, or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association,
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association, or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

 

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).

 

10. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

 

If to Employer:

 

TSI Telecommunication Services,

BV.

201 North Franklin Street

Tampa, Florida 33602

Attention: Robert Garcia, Jr.

 

with copies to:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

  Attention:   David A. Donnini

         Collin E. Roche

 

and

 

Kirkland & Ellis

200 East Randolph Drive

Chicago, Illinois 60601

  Attention:   Stephen L. Ritchie

 

14



--------------------------------------------------------------------------------

If to the Company:

 

TSI Telecommunication

Holdings, LLC

201 North Franklin Street

Tampa, Florida 33602

  Attention:   Robert Garcia, Jr.

 

with copies to:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

  Attention:   David A. Donnini

         Collin E. Roche

 

and

 

Kirkland & Ellis

200 East Randolph Drive

Chicago, Illinois 60601

  Attention:   Stephen L. Ritchie

 

If to Executive:

 

Eugene Bergen Henegouwen

Rijsstraatweg        123958        ES,

Amerongen

Netherlands

 

If to the Investors:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

  Attention:   David A. Donnini

         Collin E. Roche

 

15



--------------------------------------------------------------------------------

with a copy to:

 

Kirkland & Ellis

200 East Randolph Drive

Chicago, Illinois 60601

  Attention:   Stephen L. Ritchie

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

11. General Provisions.

 

(a) Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Carried Units in violation of any provision of this Agreement shall be void,
and the Company shall not record such Transfer on its books or treat any
purported transferee of such Carried Units as the owner of such equity for any
purpose.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

(d) Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company, the Employer, the Investors and their respective successors and assigns
(including subsequent holders of Carried Units); provided that the rights and
obligations of Executive under this Agreement shall not be assignable except in
connection with a permitted transfer of Carried Units hereunder.

 

(f) Choice of Law. The limited liability company law of the State of Delaware
will govern all questions concerning the relative rights of the Company and its

 

16



--------------------------------------------------------------------------------

securityholders. All other questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

(g) Remedies. Each of the parties to this Agreement (including the Investors as
third-party beneficiaries) will be entitled to enforce its rights under this
Agreement specifically, to recover damages and costs (including attorney’s fees)
caused by any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

 

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Employer, Executive
and the Majority Holders (as defined in the Purchase Agreement).

 

(i) Insurance. The Company or Employer, at its discretion, may apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that she has no reason to believe that her life is not insurable at
rates now prevailing for healthy men of her age.

 

(j) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

(k) Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company, Employer and their respective Subsidiaries shall be entitled to deduct
or withhold from any amounts owing from the Company or any of its Subsidiaries
to Executive any federal, state, local or foreign withholding taxes, excise
taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from the Company or any of its Subsidiaries or
Executive’s ownership interest in the Company, including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity. In the event the Company or its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.

 

(l) Reasonable Expenses. The Company agrees to pay the reasonable fees and
expenses of Executive’s counsel arising in connection with the negotiation and
execution of

 

17



--------------------------------------------------------------------------------

this Agreement and the consummation of the transactions contemplated by this
Agreement.

 

(m) Termination. This Agreement (except for the provisions of Sections 6(a) and
(b)) shall survive a Separation and shall remain in full force and effect after
such Separation.

 

(n) Adjustments of Numbers. All numbers set forth herein that refer to unit
prices or amounts will be appropriately adjusted to reflect unit splits, unit
dividends, combinations of units and other recapitalizations affecting the
subject class of equity.

 

(o) Deemed Transfer of Carried Units. If the Company (and/or the Investors
and/or any other Person acquiring securities) shall make available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the Carried Units to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the Person from
whom such units are to be repurchased shall no longer have any rights as a
holder of such units (other than the right to receive payment of such
consideration in accordance with this Agreement), and such units shall be deemed
purchased in accordance with the applicable provisions hereof and the Company
(and/or the Investors and/or any other Person acquiring securities) shall be
deemed the owner and holder of such units, whether or not the certificates
therefor have been delivered as required by this Agreement.

 

(p) No Pledge or Security Interest. The purpose of the Company’s retention of
Executive’s certificates and executed security powers is solely to facilitate
the repurchase provisions set forth in Section 3 herein and Section 6 of the
Securityholders Agreement and does not constitute a pledge by Executive of, or
the granting of a security interest in, the underlying equity.

 

(q) Rights Granted to GTCR Fund VII and its Affiliates. Any rights granted to
GTCR Fund VII, GTCR Fund VII/A, GTCR Co-Invest and their Affiliates hereunder
may also be exercised (in whole or in part) by their respective designees (which
designees may be Affiliates of GTCR Fund VII, GTCR Fund VII/A and/or GTCR
Co-Invest).

 

* * * * *

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Senior Management
Agreement on the date first written above.

 

TSI TELECOMMUNICATION HOLDINGS, LLC

By:

 

/s/    G. Edward Evans

--------------------------------------------------------------------------------

Its:

 

Chief Executive Officer

TSI TELECOMMUNICATION SERVICES,BV.

By:

 

/s/    Raymond L. Lawless

--------------------------------------------------------------------------------

Its:

 

Managing Director

   

/s/    Eugene Bergen Henegouwen

--------------------------------------------------------------------------------

   

Eugene Bergen Henegouwen

 

19



--------------------------------------------------------------------------------

Agreed and Accepted:

GTCR FUND VII, L.P.

By:

 

GTCR Partners VII, L.P.

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/    David A. Donnini        

--------------------------------------------------------------------------------

Name:

 

David A. Donnini

--------------------------------------------------------------------------------

Its:

 

Principal

GTCR FUND VII/A, L.P.

By:

 

GTCR Partners VII, L.P.

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/    David A. Donnini        

--------------------------------------------------------------------------------

Name:

 

David A. Donnini

--------------------------------------------------------------------------------

Its:

 

Principal

GTCR CO-INVEST, L.P.

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/    David A. Donnini        

--------------------------------------------------------------------------------

Name:

 

David A. Donnini

--------------------------------------------------------------------------------

Its:

 

Principal

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

Not Applicable

 

* * * * *



--------------------------------------------------------------------------------

EXHIBIT B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                      does hereby sell, assign and transfer
unto                             , a                             ,
                                     of TSI Telecommunication Holdings, LLC, a
Delaware limited liability company (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate Nos.
                             herewith and does hereby irrevocably constitute and
appoint each principal of GTCR Golder Rauner, L.L.C. (acting alone or with one
or more other such principals) as attorney to transfer the said securities on
the books of the Company with full power of substitution in the premises.

 

Dated: May 14, 2003

 

/s/    Eugene Bergen Henegouwen

--------------------------------------------------------------------------------

   

Eugene Bergen Henegouwen

 



--------------------------------------------------------------------------------

EXHIBIT C

 

LLC JOINDER AGREEMENT

 

This joinder agreement is being delivered to TSI Telecommunication Holdings,
LLC, a Delaware limited liability company (the “Company”), in connection with
that certain Limited Liability Company Agreement, dated as of February 14, 2002
(as amended from time to time, the “LLC Agreement”), among the Company and
certain other Unitholders of the Company who are from time to time party
thereto. Capitalized terms used herein shall have the meanings assigned to such
terms in the LLC Agreement.

 

The undersigned has purchased 270,270.27 Common Units of the Company pursuant to
a Senior Management Agreement dated May 14, 2003 (the “Purchase”).

 

In connection with the Purchase, and as a condition thereto, the undersigned
hereby agrees to become a party to the LLC Agreement (as a “Unitholder” and a
“Common Unitholder” thereunder) and agrees to be bound by the provisions of the
LLC Agreement.

 

Date: May 14, 2003

 

/s/    Eugene Bergen Henegouwen        

--------------------------------------------------------------------------------

Eugene Bergen Henegouwen

Acknowledged and Agreed:

TSI Telecommunication Holdings, LLC

/s/    G. Edward Evans        

--------------------------------------------------------------------------------

G. Edward Evans, its Chief Executive Officer



--------------------------------------------------------------------------------

SECURITYHOLDERS JOINDER AGREEMENT

 

This joinder agreement is being delivered to TSI Telecommunication Holdings,
LLC, a Delaware limited liability company (the “Company”), in connection with
that certain Securityholders Agreement, dated as of February 14, 2002 (as
amended from time to time, the “Securityholders Agreement”), among the Company
and certain other Securityholders of the Company who are from time to time party
thereto. Capitalized terms used herein shall have the meanings assigned to such
terms in the Securityholders Agreement.

 

The undersigned has purchased 270,270.27 Common Units of the Company pursuant to
a Senior Management Agreement dated May 14, 2003 (the “Purchase”).

 

In connection with the Purchase, and as a condition thereto, the undersigned
hereby agrees to become a party to the Securityholders Agreement (as a
“Securityholder” and an “Executive” thereunder) and agrees to be bound by the
provisions of the Securityholders Agreement.

 

Date: May 14, 2003

 

/s/    Eugene Bergen Henegouwen        

--------------------------------------------------------------------------------

Eugene Bergen Henegouwen

Acknowledged and Agreed:

TSI Telecommunication Holdings, LLC

/s/    G. Edward Evans        

--------------------------------------------------------------------------------

G. Edward Evans, its Chief Executive Officer



--------------------------------------------------------------------------------

REGISTRATION JOINDER AGREEMENT

 

This joinder agreement is being delivered to TSI Telecommunication Holdings,
LLC, a Delaware limited liability company (the “Company”), in connection with
that certain Registration Agreement, dated as of February 14, 2002 (as amended
from time to time, the “Registration Agreement”), among the Company and certain
other Securityholders of the Company who are from time to time party thereto.
Capitalized terms used herein shall have the meanings assigned to such terms in
the Registration Agreement.

 

The undersigned has purchased 270,270.27 Common Units of the Company pursuant to
a Senior Management Agreement dated May 14, 2003 (the “Purchase”).

 

In connection with the Purchase, and as a condition thereto, the undersigned
hereby agrees to become a party to the Registration Agreement (as an “Executive”
thereunder) and agrees to be bound by the provisions of the Registration
Agreement.

 

Date: May 14, 2003

 

/s/    Eugene Bergen Henegouwen        

--------------------------------------------------------------------------------

Eugene Bergen Henegouwen

Acknowledged and Agreed:

TSI Telecommunication Holdings, LLC

/s/    G. Edward Evans        

--------------------------------------------------------------------------------

G. Edward Evans, its Chief Executive Officer